
	
		II
		112th CONGRESS
		1st Session
		S. 942
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2011
			Mrs. Murray (for
			 herself, Ms. Collins, and
			 Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To provide for improved investment in national
		  transportation infrastructure.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Infrastructure Grants
			 and Economic Reinvestment Act.
		2.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means—
				(A)a State;
				(B)a local
			 government;
				(C)a transit agency;
			 and
				(D)2 or more of the
			 entities described in subparagraphs (A) through (C), working in
			 collaboration.
				(2)Eligible
			 project
				(A)In
			 generalThe term eligible project means a
			 transportation project that, as determined by the Secretary, would have a
			 significant beneficial impact on a State, a metropolitan area, a region, or the
			 United States.
				(B)InclusionsThe
			 term eligible project includes—
					(i)a
			 highway or bridge project eligible for funding under chapter 1 of title 23,
			 United States Code;
					(ii)a
			 public transportation project eligible for funding under chapter 53 of title
			 49, United States Code;
					(iii)a
			 passenger or freight rail transportation project; and
					(iv)a port
			 infrastructure project.
					(3)Eligible project
			 costs
				(A)In
			 generalThe term eligible project costs means costs
			 relating to an eligible project, such as the costs of—
					(i)development phase
			 activities, including planning, feasibility analysis, revenue forecasting,
			 environmental review, permitting, preliminary engineering and design work, and
			 other preconstruction activities;
					(ii)construction,
			 reconstruction, rehabilitation, replacement, and acquisition of real property
			 (including land related to the eligible project and improvements to land),
			 environmental mitigation, construction contingencies, and acquisition of
			 equipment; and
					(iii)capitalized
			 interest necessary to meet market requirements, reasonably required reserve
			 funds, capital issuance expenses, and other carrying costs during
			 construction.
					(B)ExclusionThe
			 term eligible project costs does not include the costs of dredging
			 activities.
				(4)Federal credit
			 instrumentThe term Federal credit instrument means
			 a secured loan or loan guarantee authorized to be made available under this Act
			 with respect to an eligible project.
			(5)Investment-grade
			 ratingThe term investment-grade rating means a
			 rating of BBB minus, Baa3, bbb minus, BBB (low), or higher assigned by a rating
			 agency to project obligations.
			(6)LenderThe
			 term lender means any non-Federal qualified institutional buyer
			 (as defined in section 230.144A(a) of title 17, Code of Federal Regulations (or
			 any successor regulation), known as Rule 144A(a) of the Securities and Exchange
			 Commission and issued under the Securities Act of 1933 (15 U.S.C. 77a et
			 seq.)), including—
				(A)a qualified
			 retirement plan (as defined in section 4974(c) of the Internal Revenue Code of
			 1986) that is a qualified institutional buyer; and
				(B)a governmental plan
			 (as defined in section 414(d) of the Internal Revenue Code of 1986) that is a
			 qualified institutional buyer.
				(7)Loan
			 guaranteeThe term loan guarantee means any
			 guarantee or other pledge by the Secretary to pay all or part of the principal
			 of and interest on a loan or other debt obligation issued by an obligor and
			 funded by a lender.
			(8)ObligorThe
			 term obligor means a party primarily liable for payment of the
			 principal of or interest on a Federal credit instrument, which party may be a
			 corporation, partnership, joint venture, trust, or governmental entity, agency,
			 or instrumentality.
			(9)Project
			 obligationThe term project obligation means any
			 note, bond, debenture, or other debt obligation issued by an obligor in
			 connection with the financing of an eligible project, other than a Federal
			 credit instrument.
			(10)Rating
			 agencyThe term rating agency means a credit rating
			 agency registered with the Securities and Exchange Commission as a nationally
			 recognized statistical rating organization (as defined in section 3(a) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78c(a))).
			(11)Rural
			 areaThe term rural area means any area not in an
			 urbanized area (as that term is defined by the Census Bureau).
			(12)SecretaryThe
			 term Secretary means the Secretary of Transportation.
			(13)Secured
			 loanThe term secured loan means a direct loan or
			 other debt obligation issued by an obligor and funded by the Secretary in
			 connection with the financing of an eligible project.
			(14)StateThe
			 term State means—
				(A)any of the 50
			 States; or
				(B)the District of
			 Columbia.
				(15)Subsidy
			 amountThe term subsidy amount means the amount of
			 budget authority sufficient to cover the estimated long-term cost to the
			 Federal Government of a Federal credit instrument, calculated on a net present
			 value basis, excluding administrative costs and any incidental effects on
			 governmental receipts or outlays in accordance with the provisions of the
			 Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.).
			(16)Substantial
			 completionThe term substantial completion means the
			 opening of an eligible project to vehicular or passenger traffic.
			3.National
			 infrastructure investment program
			(a)ProgramNot later than 1 year after the date of
			 enactment of this Act, the Secretary shall by regulation establish a program
			 under which the Secretary shall provide grants, secured loans, and loan
			 guarantees on a competitive basis, to eligible entities for use in carrying out
			 eligible projects.
			(b)Grant
			 requirements
				(1)AmountExcept
			 as provided in paragraph (5)(B)(i), a grant or secured loan provided under this
			 Act shall be in an amount that is not less than $10,000,000 and not greater
			 than $500,000,000.
				(2)Geographical
			 distribution; balance; investmentIn providing grants and Federal
			 credit instruments under this Act, the Secretary shall take such measures as
			 are necessary to ensure, to the maximum extent practicable—
					(A)an equitable
			 geographical distribution of funds;
					(B)an appropriate
			 balance in addressing the needs of urban and rural areas; and
					(C)investment in a
			 variety of transportation modes.
					(3)Maximum
			 percentage per StateNot more than 25 percent of the amounts made
			 available to provide grants and Federal credit instruments under this Act for a
			 fiscal year may be provided for eligible projects in a State.
				(4)Federal
			 share
					(A)In
			 generalExcept as provided in paragraph (5)(B)(ii), the Federal
			 share of the cost of carrying out any eligible project funded by a grant or
			 secured loan under this Act shall be, at the option of the eligible entity
			 receiving the grant, up to 80 percent.
					(B)PriorityIn
			 providing grants and secured loans under this Act, the Secretary shall give
			 priority to eligible projects that require a contribution of Federal funds in
			 order to complete an overall financing package for the eligible
			 projects.
					(5)Eligible
			 projects in rural areas
					(A)In
			 generalNot less than 20 percent of the amounts made available to
			 provide grants under this Act for a fiscal year shall be provided for eligible
			 projects located in rural areas.
					(B)Minimum grant
			 amount; Federal shareWith respect to an eligible project located
			 in a rural area—
						(i)the
			 minimum amount of a grant or secured loan provided under this Act shall be
			 $1,000,000; and
						(ii)the Secretary
			 may increase the Federal share of the cost of carrying out the eligible project
			 up to 100 percent.
						(6)Set-asides for
			 certain costs, projects, and transfersOf the amounts made
			 available under this Act for a fiscal year, the Secretary may—
					(A)use not more than
			 25 percent to pay the subsidy and administrative costs of secured loans and
			 loan guarantees for eligible projects;
					(B)use an amount not
			 to exceed $20,000,000 for grants that pay for the planning, preparation, or
			 design of eligible projects; and
					(C)use an amount not
			 to exceed $35,000,000 to fund the provision and oversight of grants under this
			 Act, including transfers of funds from that amount to the Administrators of the
			 Federal Highway Administration, the Federal Transit Administration, the Federal
			 Railroad Administration, and the Federal Maritime Administration to fund the
			 provision and oversight of grants under this Act for eligible projects under
			 the administrative jurisdiction of those agencies.
					(c)Selection among
			 eligible projects
				(1)EstablishmentThe
			 Secretary shall establish criteria for use in selecting among eligible projects
			 to receive funding under this Act.
				(2)Selection
			 criteria
					(A)Primary selection
			 criteriaThe Secretary shall select among eligible projects by
			 evaluating the extent to which an eligible project provides significant
			 benefits to a State, a metropolitan area, a region, or the United States,
			 including the extent to which an eligible project—
						(i)improves the
			 safety of transportation facilities and systems;
						(ii)improves the
			 condition of existing transportation facilities and systems;
						(iii)contributes to
			 economic competitiveness over the medium- to long-term;
						(iv)improves the
			 environment, improves energy efficiency, reduces dependence on oil, or reduces
			 greenhouse gas emissions; and
						(v)improves access
			 to transportation facilities and systems.
						(B)Secondary
			 selection criteriaIn addition to considering the primary
			 selection criteria described in subparagraph (A), the Secretary shall consider
			 the extent to which a project—
						(i)uses innovative
			 strategies or technologies to pursue any of those primary selection criteria;
			 and
						(ii)demonstrates
			 strong collaboration among a broad range of participants, or the integration of
			 transportation with other public service efforts.
						(C)Federal credit
			 instrumentsIn selecting among eligible projects to receive
			 Federal credit instruments, the Secretary shall consider the creditworthiness
			 of each eligible project, including a determination by the Secretary that any
			 financing for the eligible project has appropriate security features, such as a
			 rate covenant, to ensure repayment.
					(d)Application
			 requirement
				(1)In
			 generalThe Secretary shall require that each application for a
			 grant or Federal credit instrument under this Act include an analysis of
			 project benefits and costs.
				(2)Federal credit
			 instrumentsFor purposes of subsection (c)(2)(C), the Secretary
			 shall require each eligible project applicant to provide a preliminary rating
			 opinion letter from at least 1 rating agency indicating that the senior project
			 obligations, which may be the Federal credit instrument, have the potential to
			 achieve an investment-grade rating.
				(e)Federal
			 requirementsThe following provisions of law shall apply to funds
			 made available under this Act and eligible projects carried out using those
			 funds:
				(1)Subchapter IV of
			 chapter 31 of title 40, United States Code.
				(2)Title VI of the
			 Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.).
				(3)The National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
				(4)The Uniform
			 Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42
			 U.S.C. 4601 et seq.).
				(f)Transparency
				(1)In
			 generalThe Secretary shall include in any notice of funding
			 availability a full description of how applications will be evaluated against
			 all selection criteria.
				(2)Consultations
			 on decisionsAfter provision of grants and credit assistance
			 under this Act for a fiscal year, the Secretary (or a designee) shall be
			 available to meet with any applicant, at a time and place that is mutually
			 acceptable to the Secretary and the applicant, to review the application of the
			 applicant.
				4.Secured loans and loan guarantees
			(a)In
			 general
				(1)AgreementsSubject to paragraphs (2) and (3), the
			 Secretary may enter into arrangements with 1 or more obligors to make secured
			 loans, the proceeds of which shall be used to finance eligible project costs of
			 any eligible project selected to receive funding under this Act.
				(2)Risk
			 assessmentBefore entering into an agreement under this
			 subsection, the Secretary, in consultation with the Director of the Office of
			 Management and Budget and each rating agency providing a preliminary rating
			 opinion letter under section 3(d)(2), shall determine an appropriate capital
			 reserve subsidy amount for each secured loan, taking into account the
			 letter.
				(3)Investment-grade
			 rating requirementThe execution of a secured loan under this Act
			 shall be contingent on the senior project obligations receiving an
			 investment-grade rating.
				(b)Terms and
			 limitations
				(1)In
			 generalA secured loan under this Act with respect to an eligible
			 project shall be on such terms and conditions and contain such covenants,
			 representations, warranties, and requirements (including requirements for
			 audits) as the Secretary determines appropriate.
				(2)Maximum
			 amountIf a secured loan under this Act does not receive an
			 investment grade rating, the amount of the secured loan shall not exceed the
			 lesser of—
					(A)80 percent of the
			 reasonably anticipated eligible project costs; and
					(B)the amount of the
			 senior project obligations.
					(3)PaymentThe
			 secured loan—
					(A)shall—
						(i)be
			 payable, in whole or in part, from tolls, user fees, or other dedicated revenue
			 sources that also secure the senior project obligations; and
						(ii)include a rate
			 covenant, coverage requirement, or similar security feature supporting the
			 project obligations; and
						(B)may have a lien on
			 revenues described in subparagraph (A) subject to any lien securing project
			 obligations.
					(4)Interest
			 rateThe interest rate on the secured loan shall be not less than
			 the yield on United States Treasury securities of a similar maturity to the
			 maturity of the secured loan on the date of execution of the loan
			 agreement.
				(5)Maturity
			 dateThe final maturity date of the secured loan shall be not
			 later than 35 years after the date of substantial completion of the eligible
			 project.
				(6)NonsubordinationThe
			 secured loan shall not be subordinated to the claims of any holder of project
			 obligations in the event of bankruptcy, insolvency, or liquidation of the
			 obligor.
				(7)FeesThe
			 Secretary may establish fees at a level sufficient to cover all or a portion of
			 the costs to the Federal Government of making a secured loan under this
			 Act.
				(8)Non-Federal
			 shareThe proceeds of a secured loan under this Act may be used
			 to provide any non-Federal share of eligible project costs required under
			 chapter 1 of title 23, or chapter 53 of title 49, United States Code, if the
			 loan is repayable using non-Federal funds.
				(c)Repayment
				(1)ScheduleThe
			 Secretary shall establish a repayment schedule for each secured loan under this
			 Act based on the projected cash flow from eligible project revenues and other
			 repayment sources.
				(2)CommencementScheduled
			 loan repayments of principal or interest on a secured loan under this Act shall
			 commence not later than 5 years after the date of substantial completion of the
			 eligible project.
				(3)Deferred
			 payments
					(A)AuthorizationIf,
			 at any time after the date of substantial completion of the eligible project,
			 the eligible project is unable to generate sufficient revenues to pay the
			 scheduled loan repayments of principal and interest on the secured loan, the
			 Secretary may, subject to subparagraph (C), allow the obligor to add unpaid
			 principal and interest to the outstanding balance of the secured loan.
					(B)InterestAny
			 payment deferred under subparagraph (A) shall—
						(i)continue to accrue
			 interest in accordance with subsection (b)(4) until fully repaid; and
						(ii)be
			 scheduled to be amortized over the remaining term of the loan.
						(C)Criteria
						(i)In
			 generalAny payment deferral under subparagraph (A) shall be
			 contingent on the eligible project meeting criteria established by the
			 Secretary.
						(ii)Repayment
			 standardsThe criteria established under clause (i) shall include
			 standards for reasonable assurance of repayment.
						(4)Prepayment
					(A)Use of excess
			 revenuesAny excess revenues that remain after satisfying
			 scheduled debt service requirements on the project obligations and secured loan
			 and all deposit requirements under the terms of any trust agreement, bond
			 resolution, or similar agreement securing project obligations may be applied
			 annually to prepay the secured loan without penalty.
					(B)Use of proceeds
			 of refinancingThe secured loan may be prepaid at any time
			 without penalty from the proceeds of refinancing from non-Federal funding
			 sources.
					(d)Sale of secured
			 loans
				(1)In
			 generalSubject to paragraph (2), as soon as practicable after
			 substantial completion of an eligible project and after notifying the obligor,
			 the Secretary may sell to another entity or reoffer into the capital markets a
			 secured loan for the eligible project if the Secretary determines that the sale
			 or reoffering can be made on favorable terms.
				(2)Consent of
			 obligorIn making a sale or reoffering a secured loan under
			 paragraph (1), the Secretary may not change the original terms and conditions
			 of the secured loan without the written consent of the obligor.
				(e)Loan
			 guarantees
				(1)In
			 generalThe Secretary may provide a loan guarantee to a lender in
			 lieu of making a secured loan if the Secretary determines that the budgetary
			 cost of the loan guarantee is substantially the same as that of a secured
			 loan.
				(2)TermsThe
			 terms of a guaranteed loan shall be consistent with the terms that apply to a
			 secured loan under this Act, except that the rate on the guaranteed loan and
			 any prepayment features shall be negotiated between the obligor and the lender,
			 with the consent of the Secretary.
				(f)Administration of
			 Federal credit instruments
				(1)In
			 generalThe Secretary shall establish a uniform system to service
			 the Federal credit instruments made available under this Act.
				(2)FeesThe
			 Secretary may collect and spend fees, contingent upon authority being provided
			 in appropriations Acts, at a level that is sufficient to cover—
					(A)the costs of
			 services of expert firms retained pursuant to paragraph (4); and
					(B)all or a portion of
			 the costs to the Federal Government of servicing the Federal credit instruments
			 under this Act.
					(3)Servicer
					(A)In
			 generalThe Secretary may appoint a financial entity to assist
			 the Secretary in servicing Federal credit instruments under this Act.
					(B)DutiesThe
			 servicer shall act as the agent for the Secretary.
					(C)FeeThe
			 servicer shall receive a servicing fee, subject to approval by the
			 Secretary.
					(4)Assistance from
			 expert firmsThe Secretary may retain the services of expert
			 firms, including counsel, in the field of municipal and project finance, to
			 assist in the underwriting and servicing of Federal credit instruments.
				5.State and local permitsFinancial assistance under this Act with
			 respect to an eligible project shall not—
			(1)relieve any
			 recipient of the assistance of any obligation to obtain any required State or
			 local permit or approval with respect to the eligible project;
			(2)limit the right of
			 any unit of State or local government to approve or regulate any rate of return
			 on private equity invested in the eligible project; or
			(3)otherwise supersede
			 any State or local law (including any regulation) applicable to the
			 construction or operation of the eligible project.
			6.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act such sums as are necessary
			 for each of fiscal years 2012 through 2018.
		
